Case 4:18-cv-00644 Document 66-6 Filed on 11/18/19 in TXSD Page 1 of 5




                      EXHIBIT HHH

                 Mayor’s Policies,
               HOU00000001-00000004
Case 4:18-cv-00644 Document 66-6 Filed on 11/18/19 in TXSD Page 2 of 5




                                                                         HOU00000001
Case 4:18-cv-00644 Document 66-6 Filed on 11/18/19 in TXSD Page 3 of 5




                                                                         HOU00000002
Case 4:18-cv-00644 Document 66-6 Filed on 11/18/19 in TXSD Page 4 of 5




                                                                         HOU00000003
Case 4:18-cv-00644 Document 66-6 Filed on 11/18/19 in TXSD Page 5 of 5




                                                                         HOU00000004
